RODGERS, Justice:
The Court, after having studied the briefs and proceedings in the above-styled cause, is of the opinion that the motion of the appellant requesting the Court to reinstate appellant’s appeal should be sustained, and the appeal in No. 44,077 should be reinstated. It is ordered therefore that the appeal in this cause be reinstated.
It is the further order of the Court that the motion to consolidate the appeal in cause No. 44,162 and cause No. 44,077 is hereby sustained so that the appeal in the divorce case and the appeal in the contempt case be heard as one cause.
So ordered.
All Justices concur.